In the

    United States Court of Appeals
                 For the Seventh Circuit
                       ____________________ 
No. 13‐1335 
CARL ROBERTS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

BRIAN NEAL, et al., 
                                               Defendants‐Appellees. 
                       ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
           No. 3:11‐cv‐00266‐JPG — J. Phil Gilbert, Judge. 
                       ____________________ 

  SUBMITTED FEBRUARY 13, 2014 — DECIDED MARCH 11, 2014 
                 ____________________ 

   Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. The plaintiff appeals from the dis‐
missal of his pro se civil rights suit (see 42 U.S.C. § 1983) for 
failure to exhaust administrative remedies. Prison Litigation 
Reform Act, 42 U.S.C. § 1997e(a). He is an Illinois prison in‐
mate who had been transferred to the Pinckneyville Correc‐
tional Center from the Big Muddy Correctional Center. The 
defendants  are  employees  of  the  two  prisons—Davis,  Doty, 
Neal,  Selby,  and  Woodside  are  employed  by  Big  Muddy, 
2                                                       No. 13‐1335 


and Alvis by Pinckneyville. The district  court granted  sum‐
mary judgment in favor of all the defendants. We discuss the 
claim  against  Alvis  first,  then  the  claim  against  the  Big 
Muddy  defendants,  including  the  separate  grievance  that 
Roberts claims to have filed against Davis. 
    While at Big Muddy, Roberts had broken his right hand 
in  a  fight  with  his  cellmate,  and  he  complains  that  he  re‐
ceived  inadequate  treatment  for  the  pain  caused  by  the 
break.  He  says  that  he  filed  an  “emergency”  grievance  (ex‐
plained  below)  with  Big  Muddy’s  warden  and  received  no 
response  to  it;  the  Big  Muddy  defendants  claim  there’s  no 
record of such a grievance. 
     It  was  several  weeks  after  the  injury  that  he  was  trans‐
ferred to Pinckneyville. He says he told the receiving officer, 
defendant Alvis, that the staff at Big Muddy had authorized 
him to be assigned to the bottom bunk of the bed in his cell 
(it is difficult to climb into a top bunk with a broken hand), 
but  that  Alvis  told  him  he’d  have  to  work  out  his  sleeping 
arrangements  with  his  cellmate.  He  claims  to  have  filed  a 
grievance against Alvis, but Pinckneyville officials deny hav‐
ing received such a grievance. 
    The  district  court  dismissed  the  claim  against  Alvis  on 
the ground that there was no evidence besides Roberts’s say‐
so that he had filed a grievance against him, and if he hadn’t 
then  he  hadn’t  exhausted  his  administrative  remedies  and 
couldn’t sue. Roberts provided no documentation to back up 
his claim, such as a copy of the grievance. But that was not 
an adequate basis for a grant of summary judgment. Roberts 
may  have  been  lying  about  having  filed  a  grievance—but 
alternatively the defendants may have been lying when they 
denied there was any record of such a grievance. A swearing 
No. 13‐1335                                                           3 


contest requires an evidentiary hearing to resolve, and none 
was held. It’s true that while a trial is the standard means of 
resolving  factual  disputes,  a  judge  can  resolve  an  issue  of 
exhaustion, like other threshold issues (such as jurisdiction), 
himself,  in  order  to  avoid  multiple  trials  in  the  same  case. 
But he can do that only after conducting an evidentiary hear‐
ing. Pavey v. Conley, 544 F.3d 739, 741–42 (7th Cir. 2008). 
    On  appeal,  however,  Roberts  has  forfeited  his  claim 
against  Alvis  by  acknowledging  that  his  grievance,  though 
he  says  it  was  intended  to  embrace  his  mistreatment  by 
Alvis,  neither  mentioned  Alvis  by  name  nor  provided  in‐
formation  that  should  have  identified  him  to  the  grievance 
officer.  That  was  a  fatal  defect,  as  we’ll  be  noting  with  re‐
spect to another of Roberts’s grievances. 
    His  other  claims  concern  employees  of  Big  Muddy.  He 
complained to a prison counselor at Pinckneyville about the 
lack of response to his Big Muddy grievance that named all 
but  Davis, and  was  advised  to  refile  the  grievance  with  the 
Administrative  Review  Board.  The  Illinois  prison  system’s 
grievance  process,  prescribed  in  20  Ill.  Admin.  Code 
§§ 504.800  et  seq.,  typically  begins  at  the  prison  level,  with 
the filing of a grievance with a grievance officer. §§ 504.810–
504.820.  If  the  officer  denies  the  grievance,  and  the  warden 
affirms  that  denial,  § 504.830(d),  the  prisoner  can  appeal  to 
the  Administrative  Review  Board,  § 504.850(a),  an  entity 
within  the  Illinois  Department  of  Corrections  having  state‐
wide jurisdiction. §§ 504.800, 504.850(b)–(e). If, however, the 
grievance  concerns  events  that  took  place  at  a  prison  other 
than  the  one  in  which  the  inmate  is  currently  housed—as 
Roberts’s  refiled  grievance  did  since  he’d  been  shunted  to 
Pinckneyville  after  his  injury  at  Big  Muddy—the  inmate  is 
4                                                      No. 13‐1335 


directed to skip the grievance officer and send his grievance 
directly  to  the  Administrative  Review  Board. 
§§ 504.870(a)(3),  (4).  Roberts  did  that.  But  the  Board  ruled 
that his appeal was untimely, coming as it did 70 days after 
his  hand  injury  and  thus  ten  days  too  late;  for  sec‐
tion 504.810(a)  provides  that  “a  grievance  shall  be  filed 
within  60  days  after  the  discovery  of  the  incident,  occur‐
rence, or problem that gives rise to the grievance.” The dis‐
trict judge agreed, and so ruled that the Board had properly 
refused  to  accept  Roberts’s  appeal  and  therefore  Roberts 
hadn’t exhausted his administrative remedies. 
     Roberts claims to have filed a separate grievance against 
one  of  the  Big  Muddy  employees,  nurse  Davis.  That  claim 
was  dismissed  because,  though  she  had  mistreated  him  (he 
contends)  at  Big  Muddy,  Roberts  had  filed  his  grievance 
with  a  grievance  officer  at  Pinckneyville;  he  should  have 
filed  it  with  the  Administrative  Review  Board,  as  noted  in 
the preceding paragraph. Dismissal on that ground was too 
abrupt, however, given the absence of any inquiry into what 
Roberts  could  reasonably  be  expected  to  know  about  the 
proper way to proceed against a prison employee in a differ‐
ent prison. It can’t be assumed without some evidence that a 
prisoner  is  aware  of  section 504.870(a)(4),  which  required 
Roberts, so far as his claim against Davis (or anyone  else at 
Big Muddy) was concerned, to bypass all grievance officers 
and  go  directly  to  the  Administrative  Review  Board,  even 
though  ordinarily  the  grievance  procedure  begins,  as  pris‐
oners  must  know,  with  a  complaint  to  a  grievance  officer. 
We have searched for publicly available material explaining 
in  terms  intelligible  to  lay  persons  how  to  proceed  in  the 
situation  in  which  Roberts  found  himself,  and  have  not 
found  any;  nor  is  there  any  in  the  record.  Although  “when 
No. 13‐1335                                                            5 


administrative  procedures  are  clearly  laid  out  …  an  inmate 
must  comply  with  them  in  order  to  exhaust  his  remedies,” 
Pavey  v.  Conley,  663  F.3d  899,  905  (7th  Cir.  2011),  prisoners 
must “be informed of the grievance procedure at the admit‐
ting facility.” § 504.810(d). Roberts filed his grievance against 
Davis  at  Pinckneyville,  and,  as  we’re  about  to  see,  it  was 
likely  to  be  interpreted  as  concerning  mistreatment  there 
rather  than  at  Big  Muddy,  and  in  that  event  the  grievance 
officer would not have told him to refile the grievance with 
the  Administrative  Review  Board—and  so  far  as  we  know 
did not tell him that. 
    The  grievance  has  a  fatal  defect,  but  it  lies  elsewhere;  it 
lies in the absence of anything in it to indicate that Davis was 
the  target.  It’s  not  merely  that  Roberts  didn’t  name  her;  a 
grievant is not required to know the name of the prison em‐
ployee  whom  he’s  complaining  about—often  he  will  not 
know  the  employee’s  name—and  so  it  is  enough  if  he  “in‐
clude[s] as much descriptive information about the individ‐
ual as possible,” § 504.810(b). Roberts had failed to do this in 
his  grievance  against  Alvis.  He  failed  in  spades  to  do  so  in 
the  grievance  that  he  now  says  was  against  Davis.  For  it 
states at the outset that it is intended “to express opposition 
[to] and disagreement” with a document issued by a doctor 
at  Pinckneyville  named  Obadina.  The  Pinckneyville  griev‐
ance officer would naturally have inferred that Roberts was 
complaining  about  the  medical  treatment  he  was  receiving 
there. The grievance does go on to say that “the Big Muddy 
River  doctor”  had  told  Roberts  that  the  “necessities” 
(namely  pain  medication  and  the  lower  bunk)  would  be 
provided  at  Pinckneyville  and  that  they  weren’t.  But  the 
only suggestion that the doctor was at fault is Roberts’s fur‐
ther statement that “I was told by the intake screening nurse 
6                                                      No. 13‐1335 


[i.e.,  at  Pinckneyville]  that  my  medical  records  she  was  re‐
viewing  showed  nothing.”  This  could  mean  that  the  Big 
Muddy  doctor  had  failed  to  convey  the  necessary  informa‐
tion  to  Pinckneyville.  But  the  grievance  is  not  against  that 
doctor,  and  anyway Davis is not  a doctor. Roberts thus did 
fail to exhaust his remedies against Davis, and so cannot sue 
her. 
     Regarding his grievance against the other Big Muddy de‐
fendants, affidavits from the custodians of grievance records 
both at Big Muddy and at the Administrative Review Board 
state  that  searches  of  the  records  revealed  no  timely  griev‐
ance  by  Roberts  against  the  Big  Muddy  employees;  in  an‐
other affidavit a member of the Board swore that she could 
find  no  record  of  a  timely  grievance  filed  by  him  with  the 
Board. But remember that his claim is that he filed an emer‐
gency grievance against the Big Muddy defendants after his 
injury  but  before  his  transfer  to  Pinckneyville,  and  emer‐
gency grievances are to be submitted directly to the warden 
and allege “a substantial risk of imminent personal injury or 
other  serious  or  irreparable  harm  to  the  offender.” 
§ 504.840(a).  Such  grievances  require  expedited  treatment 
and  entitle  the  grievant  to  a  response  by  the  warden  “indi‐
cating what action shall be or has been taken” on the griev‐
ance. § 504.840(b). It is unclear whether Roberts’s emergency 
grievance, since it would bypass the grievance officers, was 
in  the  records  that  the  records  custodian  searched;  and  as‐
suming it was filed, Roberts never received a response from 
the  warden,  and  so  didn’t  have  to  do  anything  further  to 
keep  his  grievance  alive.  See  Lewis  v.  Washington,  300  F.3d 
829, 833 (7th Cir. 2002); cf. § 504.850(a). That his subsequent 
grievance  filed  with  the  Administrative  Review  Board  was 
untimely is therefore irrelevant. And so he didn’t fail to ex‐
No. 13‐1335                                                           7 


haust  his  administrative  remedies.  Thornton  v.  Snyder,  428 
F.3d 690, 694 (7th Cir. 2005). 
    This  is  on  the  assumption,  however,  that  he  did  file  the 
emergency  grievance.  The  magistrate  judge,  whose  recom‐
mendations  the  district  judge  accepted,  indulged  that  as‐
sumption.  The  case  was  before  him  on  the  defendants’  mo‐
tion  for  summary  judgment,  and  so  there  hadn’t  been  an 
evidentiary  hearing.  If  the  defendants  want  to  contest  the 
issue whether the grievance was filed, this will require such 
a  hearing  in  the  district  court,  just  as  the  question  whether 
Roberts filed a grievance against Alvis would have required 
an  evidentiary  hearing  to  answer  had  Roberts  not  forfeited 
the issue in this court. 
   The judgment of the district court is affirmed with regard 
to Alvis and Davis but reversed with regard to the other de‐
fendants,  and  the  case  is  remanded  for  further  proceedings 
consistent with this opinion. 
        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.